MANDATE
THE STATE OF TEXAS

TO THE 144TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on May 4, 2016, the cause upon appeal to revise or
reverse your judgment between

Billy Minh Tran, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-16-00049-CR     and      Tr. Ct. No. 2015CR12246W

was determined, and therein our Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, these appeals are
DISMISSED.

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on July 11, 2016.

                                                           KEITH E. HOTTLE, CLERK



                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853